Exhibit 10.6

ATLAS AIR WORLDWIDE HOLDINGS, INC.

AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENTS

This amendment (this “Amendment”) is entered into as of July 1, 2019, by and
between Atlas Air Worldwide Holdings, Inc., a Delaware corporation (the
“Company”) and _________ (the “Employee”).

WHEREAS, the Employee was previously granted restricted stock units pursuant to
the Restricted Stock Unit Agreements dated as of March 9, 2017, March 8, 2018,
and February 27, 2019 (each, a “Specified RSU Agreement”); and

WHEREAS, the parties hereto wish to amend each Specified RSU Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
each Specified RSU Agreement as follows:

1.

Section 2(b) shall be replaced in its entirety with the following:

 

“(b)

Death, Disability, Termination by Employee due to Good Reason or Involuntary
Termination not for Cause.  

(1) In the event of the termination of the Employee’s Employment (i) due to
death, (ii) by the Company by reason of the Employee’s Disability (as defined
below), (iii) by the Employee for Good Reason (as defined below), or (iv) by
reason of an involuntary termination by the Company not for Cause (as defined
below), in each case occurring after the date hereof and before the occurrence
of a Change in Control of the Company (as defined below), the Award shall become
immediately and fully vested and shares of Stock will be delivered, subject to
Section 2(d), as soon as practicable following such termination of Employment,
but no later than March 15 of the subsequent year.”

(2)  Definitions. For purposes of this Agreement:

 

(a)

A termination of Employment shall be deemed to be by reason of “Disability” if
immediately prior to such termination of Employment, the Employee shall have
been continuously disabled from performing the duties assigned to the Employee
for a period of not less than six consecutive calendar months, in which case
such Disability shall be deemed to have commenced on the date following the end
of such six consecutive calendar month period.

 

(b)  

“Good Reason” means (i) a material reduction in the Employee’s annual base
salary, percentage target bonus opportunity, or target long-term incentive award
opportunity, in each case as then in effect, or other material benefits provided
to officers of the Company, except where such reduction is part of a general
reduction in salary or benefits by the Company or (ii) a material reduction in
the Employee’s title or job responsibilities; provided, however, that the
Employee will be treated as

 

 

 

--------------------------------------------------------------------------------

 

having resigned due to Good Reason only if he or she provides the Company with a
notice of termination within 90 days of the initial existence of one of the
conditions described above, following which the Company shall have 30 days from
the receipt of the notice of termination to cure the event specified in the
notice of termination and, if the Company fails to so cure the event, the
Employee must terminate his or her Employment not later than 30 days following
the end of such cure period.”

2.Section 2(c)(2)(c) shall be replaced in its entirety with the following:

“Change in Control of the Company” shall mean the occurrence of any of the
following:

(i)any “person” (as used herein, as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d) and
14(d) thereof) or “group” (as used herein, as defined in Section 13(d) of the
Exchange Act), acquires ownership or beneficial ownership of Company securities
that, together with securities held by such person or group, constitutes more
than 50% of the total fair market value of the issued and outstanding shares or
the total voting power of  the Company;

(ii)any “person” or “group,” during the 12-month period ending on the date of
the most recent acquisition by such “person” or “group” acquires ownership of
Company securities that constitute 30% or more of the total fair market value of
the issued and outstanding shares or the total voting power of  the Company;

(iii)the replacement of a majority of members of the Board during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the appointment or election;

(iv)the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all the assets of the Company; or

(v)the consummation of a complete liquidation or dissolution of the Company.

 

For purposes of determining whether a Change in Control of the Company has
occurred (i) shares of the Company received upon conversion of an option or
warrant is considered to be an acquisition of shares of the Company and (ii) in
the event the persons who were beneficial owners of Company shares immediately
prior to the consummation of a merger, share exchange, business combination or
other similar corporate transaction continue to beneficially own, directly or
indirectly, more than 50% of total fair market value of the issued and
outstanding shares or the total voting power of the Company (including a
corporation or entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such consummation of such transaction, such transaction
shall not constitute a Change in Control of the Company.  

 

2

 

 

 

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, with respect to any amounts
payable hereunder that constitute deferred compensation for purposes of Section
409A, such payment or settlement may accelerate upon a Change in Control of the
Company for purposes of this Amendment and the Plan only if such Change in
Control of the Company also constitutes a “change in control event” (as that
term is defined at Section 1.409A-3(i)(5) of the Treasury Regulations) (it being
understood that vesting of amounts payable hereunder may accelerate upon a
Change in Control of the Company, even if payment of such amounts may not
accelerate pursuant to this sentence).

3.The term “Good Reason” defined in Section 2(c)(2)(d) shall be changed to
“Change in Control Good Reason” and the reference to “Good Reason” in the
definition of “Change in Control Termination” in each Specified RSU Agreement
shall be deemed to refer to “Change in Control Good Reason.”

4.Defined Terms. Any capitalized term that is not defined herein shall have the
meaning set forth in the applicable Specified RSU Agreement. For the avoidance
of doubt, to the extent that any capitalized term herein conflicts or is
inconsistent with any defined term in a Specified RSU Agreement or the Plan, the
meaning of the capitalized term as defined in this Amendment will govern.

5.Continued Validity of Each Specified RSU Agreement. Except as amended and
superseded by this Amendment, each Specified RSU Agreement will remain in full
force and effect, and will continue to bind the parties hereto and will remain
unaffected by this Amendment. To the extent that the terms of this Amendment
conflict or are inconsistent with the terms of a Specified RSU Agreement, the
terms of this Amendment will govern.

6.Counterparts. This Amendment may be executed in several counterparts, each of
which will be deemed to be an original, and all such counterparts when taken
together will constitute one and the same original.

 

 

[SIGNATURE PAGES FOLLOW AS SEPARATE PAGES]

 

3

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to Restricted
Stock Unit Agreements as of the date first above written.

ATLAS AIR WORLDWIDE HOLDINGS, INC.

 

 

By:          

 

Name:

William J. Flynn

Title:  Chairman and Chief Executive Officer




 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to Restricted
Stock Unit Agreements as of the date first above written.

 

 

 



 

[Name]

 